DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.  The claims are drawn to a method of reducing a haze value, the method comprising using colorants such as anthraquinone colorants, benzimidazolone colorants and perinone colorants, in molding compositions comprising at least one polyamide and at least one compound of the general formula

    PNG
    media_image1.png
    98
    316
    media_image1.png
    Greyscale

The claims are allowable over the closest prior art as noted below:

Gabriel et al (US 2013/0253110) teaches method of incorporating in a polyamide composition (Abstract) the following urea compound which reads on the recited formula (I):

    PNG
    media_image2.png
    57
    179
    media_image2.png
    Greyscale
(Abstract)
	Gabriel also teaches the incorporation of colorants such as anthraquinone or perinone colorants ([0088]).  However, it fails to teach the reduction in haze value. Gabriel teaches a molding compound ([0142]) in a polyamide composition (Abstract) the following urea compound which reads on the recited formula (I):

    PNG
    media_image2.png
    57
    179
    media_image2.png
    Greyscale
(Abstract)

The double patenting rejection set forth in paragraph 7 of the office action mailed on February 1, 2021 is withdrawn in light of applicant’s amendment and arguments filed on June 6, 2021.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764